DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/957,910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claims 12-15, the claim limitations of claims 8-11 of copending Application No. 16/957,910 teach all the claim limitations of claims 12-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Objections
Claims 2 and 11 objected to because of the following informalities:  
Claim 2, line 3, the phase “the aperture” should be “the opening”;
Claim 11, line 2, the phase “the polymer material” should be “the gelatinous material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum US 2011/0149410.
Regarding claim 1, Blum discloses an optical device, in at least figs.1-3, 14 and 15, comprising: 
a first electrode layer (3b, para.46 and 47); 

a polymer layer (5, para.48 and 68) provided between the first electrode layer and the second electrode layer, wherein the polymer layer deforms into a light scatterer (see fig.3) on a surface of the optical device by application of a voltage (see fig.3).
Regarding claim 2, Blum discloses the second electrode layer has an opening (the center opening of 3a, see fig.2), and wherein the light scatterer protrudes from the opening over a surface of the second electrode by application of the voltage (see fig.3).
Regarding claim 3, Blum discloses wherein the second electrode layer includes a non-conductive area (31) with a predetermined shape, wherein the non-conductive area is formed of an electrically neutral, light transmissive material (para.133) and is capable of deforming in accordance with deformation of the polymer layer (para.133), and wherein the polymer layer and the non-conductive area protrude on a surface of the second electrode layer to form the light scatterer by application of the voltage (see figs.3 14 and 15).
Regarding claim 4, Blum discloses the second electrode layer is in surface contact with the polymer layer (see fig.3).
Regarding claim 5, Blum discloses the light scatterer has a protrusion shape (see fig.3).
Regarding claim 7, Blum discloses the second electrode layer is made of a metal material (para.64 and 65).
Regarding claim 16, Blum discloses a method of fabricating an optical device, in at least figs.1-3, 14 and 15, comprising: 

providing a second electrode layer (3a, para.46 and 47) on the polymer layer; and 
applying a voltage between the first electrode layer and the second electrode layer to cause polymer layer deformation such that a portion of the polymer layer protrudes on a surface of the second electrode layer (see fig.3), thereby forming a light scatterer (see fig.3).
Regarding claim 17, Blum discloses forming a prescribed aperture (the center opening of 3a, see fig.2) in the second electrode layer in advance, wherein the portion of the polymer layer protrude from the aperture by application of the voltage (see fig.3).
Regarding claim 18, Blum discloses forming a non-conductive area (31) with a predetermined shape in the second electrode layer, the non-conductive area being formed of an electrically neutral, light-transmissive material (para.133) that is capable of deforming in accordance with deformation of the polymer layer (para.133), wherein the polymer layer and the non-conductive layer deform into the light scatterer on the surface of the second electrode by application of the voltage (see figs.3 14 and 15).

Claim(s) 1, 2, 4-7, 9, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian CN 105824063A (see English_translation_of_Tian_CN105824063A.pdf).
Regarding claim 1, Tian discloses an optical device, in at least fig.1 and 2, comprising: 

a second electrode layer (3); and 
a polymer layer (2) provided between the first electrode layer and the second electrode layer (see figs.1 and 2), wherein the polymer layer deforms into a light scatterer (see fig.2) on a surface of the optical device by application of a voltage (see fig.2 and para.21).
Regarding claim 2, Tian discloses the second electrode layer has an opening (see figs.1 and 2), and wherein the light scatterer protrudes from the opening over a surface of the second electrode by application of the voltage (see fig.2).
Regarding claim 4, Tian discloses the second electrode layer is in surface contact with the polymer layer (see fig.2).
Regarding claim 5, Tian discloses the light scatterer has a protrusion shape (see fig.2).
Regarding claim 6, Tian discloses the second electrode layer is an anode layer, and the first electrode layer is a cathode layer (see fig.2, para.33 and 31, the second electrode layer is a PEDOT can be an anode layer).
Regarding claim 7, Tian discloses the second electrode layer is made of a metal material (para.33, a PEDOT).
Regarding claim 9, Tian discloses at least one of the first electrode layer and the second electrode layer is a transparent electrode layer (para.31, an ITO).
Regarding claim 12, Tian discloses a microlens array, in at least figs.1 and 2, comprising: 
a first electrode layer (1); 

a polymer layer (2) provided between the first electrode layer and the second electrode layer (see figs.1 and 2); and 
an array of light scatterers (see fig.2) on a surface of the second electrode layer produced by application of a voltage (see fig.2, para.21).
Regarding claim 16, Tian discloses a method of fabricating an optical device, in figs.1-8, comprising: 
providing a polymer layer (2) on a first electrode layer (1); 
providing a second electrode layer (3) on the polymer layer; and 
applying a voltage between the first electrode layer and the second electrode layer to cause polymer layer deformation such that a portion of the polymer layer protrudes on a surface of the second electrode layer (see fig.2), thereby forming a light scatterer (see fig.2).
Regarding claim 17, Tian discloses forming a prescribed aperture (see figs.1 and 2) in the second electrode layer in advance, wherein the portion of the polymer layer protrude from the aperture by application of the voltage (see fig.2).

Claim(s) 1, 2, 4-9, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang-Youn Kim et al “Fabrication and evaluation of variable focus and large deformation plano-convex microlens based on non-ionic poly(vinyl chloride)/dibutyl adipate gels”, Smart materials and structures, September 25, 2015, Vol.24, No. 11, 115006, cited in NPL No.1 (Provided in the IDS filed on 10/19/2021).
Regarding claim 1, Kim discloses an optical device, in at least figs.1-8, comprising: 
a first electrode layer (ITO coating layer, see fig.1); 
a second electrode layer (Copper (Cu) electrode, see fig.1); and 
a polymer layer (nPVC gel) provided between the first electrode layer and the second electrode layer (see fig.1 and 6), wherein the polymer layer deforms into a light scatterer (fig.6(b) on a surface of the optical device by application of a voltage (see fig.6(b)).
Regarding claim 2, Kim discloses the second electrode layer has an opening (see figs.1 and 6), and wherein the light scatterer protrudes from the opening over a surface (inner surface) of the second electrode by application of the voltage (see fig.6(b)).
Regarding claim 4, Kim discloses the second electrode layer is in surface contact with the polymer layer (see figs.1 and 6).
Regarding claim 5, Kim discloses the light scatterer has a protrusion shape (see figs.1 and 6).
Regarding claim 6, Kim discloses the second electrode layer is an anode layer, and the first electrode layer is a cathode layer (see page 3, left side column, first paragraph, the copper electrode is an anode layer).
Regarding claim 7, Kim discloses the second electrode layer is made of a metal material (see page 3, left side column, first paragraph, the copper electrode).
Regarding claim 8, Kim discloses the second electrode layer is formed of an insulator (a PCB forming an insulator) coated with a conductive film (Copper (Cu) electrode)(see fig.1).
Regarding claim 9, Kim discloses at least one of the first electrode layer and the second electrode layer is a transparent electrode layer (ITO coating layer)(see fig.1).
Regarding claim 16, Kim discloses a method of fabricating an optical device, in at least figs.1-8, comprising: 
providing a polymer layer (nPVC gel) on a first electrode layer (an ITO coating layer); 
providing a second electrode layer (Copper (Cu) electrode) on the polymer layer; and 
applying a voltage between the first electrode layer and the second electrode layer to cause polymer layer deformation such that a portion of the polymer layer protrudes on a surface (inner surface) of the second electrode layer (see fig.6(b)), thereby forming a light scatterer (see fig.6(b).
Regarding claim 17, Kim discloses forming a prescribed aperture (see fig.1) in the second electrode layer in advance, wherein the portion of the polymer layer protrude from the aperture by application of the voltage (see fig.6(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian CN 105824063A as applied to claim 12 above, and further in view of Wang US 20190098187.
Regarding claim 14, Tian discloses the microlens array as claimed in claim 12 (see the rejection of claim 12) and the microlens array can be used widely used in imaging, microfluidic sensing, adaptive optics and many other fields (para.18).
Tian does not explicitly disclose an imaging apparatus comprising an image sensor array provided facing the microlens array.
Wang discloses an imaging apparatus, in at least figs.3 and 5, comprising an image sensor array (110) provided facing the microlens array (108) for the purpose of having an imaging apparatus collectively to create an imager or image capture device (para.47 and 78). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an imaging apparatus comprising an image sensor array provided facing the microlens array as taught by .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian CN 105824063A as applied to claim 12 above, and further in view of Shen US 2016/0138777.
Regarding claim 15, Tian discloses the microlens array as claimed in claim 12 (see the rejection of claim 12); and the microlens array can be used widely used in imaging, microfluidic sensing, adaptive optics and many other fields (para.18).
Tian does not explicitly disclose a lighting equipment comprising the microlens array and a light source.
Shen discloses a light equipment, in at least figs.1 and 3, comprising the microlens array (150) and a light source (20) for the purpose of improving the colour over angle (COA) of a light equipment (para.44).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a lighting equipment comprising the microlens array and a light source as taught by Shen in the lighting equipment of Tian for the purpose of improving the colour over angle (COA) of a light equipment.

Allowable Subject Matter
Claims 10, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art of record does not disclose or suggest an optical device having the polymer layer is a gelatinous material to which an ionic liquid is added, the ionic liquid having transference number of a negative ion greater than or equal to 0.4 at 25° C, along with other claim limitations. Claim 11 is depended on claim 10 so it is allowable for the same reason.
	Blum US 2011/0149410, Tian CN 105824063A, Sang-Youn Kim et al “Fabrication and evaluation of variable focus and large deformation plano-convex microlens based on non-ionic poly(vinyl chloride)/dibutyl adipate gels”, Wang US 20190098187 and Shen US 2016/0138777 either singularly or in combination, does not disclose or suggest an optical device having the polymer layer is a gelatinous material to which an ionic liquid is added, the ionic liquid having transference number of a negative ion greater than or equal to 0.4 at 25° C, along with other claim limitations. Claim 11 is depended on claim 10 so it is allowable for the same reason.
Regarding claim 19, the prior art of record does not disclose or suggest the method of fabricating an optical device having the polymer layer is a gelatinous material to which an ionic liquid is added, the ionic liquid having transference number of a negative ion greater than or equal to 0.4 at 25° C, along with other claim limitations. 
	Blum US 2011/0149410, Tian CN 105824063A, Sang-Youn Kim et al “Fabrication and evaluation of variable focus and large deformation plano-convex microlens based on non-ionic poly(vinyl chloride)/dibutyl adipate gels”, Wang US 20190098187 and Shen US 2016/0138777 either singularly or in combination, does not 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIA X PAN/           Primary Examiner, Art Unit 2871